Citation Nr: 0011916	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  93-24 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left knee injury with anterior cruciate ligament (ACL) 
repair, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease (DDD) of the lumbar spine, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1986 to October 
1989.

Initially, the Board of Veterans' Appeals (Board) notes that 
in his original claim on appeal, the veteran sought an 
evaluation in excess of 10 percent for his service-connected 
left knee disorder, and a compensable evaluation for his low 
back disability, which had been reduced from a rating of 10 
percent to noncompensable in a January 1994 rating decision, 
effective from April 1994.  Thereafter, a hearing officer's 
decision in October 1994 increased the evaluation for the 
veteran's low back disability to 20 percent, effective from 
May 1992, and a May 1999 supplemental statement of the case 
increased the evaluation for the left knee disability to 20 
percent, effective from May 1992.  The veteran has continued 
the appeal.


REMAND

At the veteran's hearing before a traveling member of the 
Board in March 2000, the veteran provided pertinent 
Department of Veterans Affairs (VA) outpatient treatment 
records which were not previously of record, and which showed 
that the veteran had received outpatient treatment for his 
left knee and low back disabilities during the period of July 
1993 to February 1999.  In addition, the veteran testified 
that three to six months prior to the hearing (probably 
around August 1999), he received additional VA outpatient 
treatment for service-connected disability (transcript (T.) 
at pp. 10-11, 15-16).  He also noted that he had received 
relevant private chiropractic care sometime prior to August 
1999 (T. at p. 17).  As these records reportedly would 
support the veteran's assertions regarding the worsening of 
his service-connected disabilities, the veteran was given an 
additional 30 days by the Board in which to provide 
additional medical records in support of his claims on 
appeal.  The Board observes that more than 30 days has 
elapsed since the extension was provided to the veteran, and 
that no additional evidence has been received and associated 
with the claims file.

Had the veteran or his service representative furnished at 
least the VA treatment records from August 1999, the Board 
might have been able to proceed with appellate review of the 
subject claims.  However, in light of the fact that there is 
an evidentiary assertion that relevant VA outpatient records 
from August 1999 exist and are not yet of record, the Board 
finds that it has no alternative but to remand this matter so 
that the regional office (RO) may make an effort to obtain 
these records.  Records of VA medical treatment are deemed to 
be constructively of record in proceedings before the Board.  
Bell v. Derwinski, 2 Vet. App. 611 (1992).

While in remand status, the veteran should also be requested 
to provide the name and address of the private chiropractor 
who treated the veteran in approximately 1999, so that these 
records may be obtained and associated with the claims 
folder.  Following receipt of the above-requested records, 
the veteran should also be provided with new VA orthopedic 
and neurological examination so that the Board may better 
evaluate the veteran's disabilities on appeal.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for his left knee and 
low back disorder.  After obtaining any 
necessary authorization, the RO should 
obtain any medical records other than 
those now on file pertaining to the 
veteran's left knee and low back 
disorder, including pertinent VA and 
private treatment records dated since May 
1992, including but not limited to VA 
outpatient treatment records from August 
1999, and private chiropractic treatment 
records from approximately 1999.

3.  The RO should then arrange for VA 
orthopedic and neurological examinations 
by appropriate physicians to determine 
the nature and severity of the veteran's 
left knee and low back disorders.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiners in 
conjunction with the examinations.  The 
examiners should record pertinent medical 
complaints, symptoms, and clinical 
findings, including specifically active 
and passive range of motion.  With 
respect to active and passive motion, the 
examiners should specify the range of 
pain free motion.  The physicians should 
comment on the functional limitations, if 
any, caused by the appellant's service-
connected disabilities in light of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 
(1999).  In particular, it is requested 
that the examiners provide responses to 
the following:

With respect to the subjective complaints 
of pain, each of the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joint, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
disability, and the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.  Any 
opinions expressed must be accompanied by 
a complete rationale.

The veteran is advised that failure to 
report for the scheduled examinations may 
have adverse consequences to his claim as 
the information requested on these 
examinations addresses questions of 
causation and symptomatology that are 
vital in these claims.  Moreover, the 
governing regulation provides that the 
failure to report without good cause for 
an examination in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. 
§ 3.655 (1999); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examinations 
and required opinions are in compliance 
with the Board's remand and if they are 
not, the RO should implement corrective 
procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the veteran's claims 
for an increased evaluation for residuals 
of a left knee injury with ACL repair and 
DDD of the lumbar spine, including 
consideration of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




